Citation Nr: 0313215	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  99-22 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a chronic acquired low 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from July 1947 to July 
1950. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO held that new and material 
evidence had not been submitted to reopen a claim of service 
connection for a back disorder.

In July 1999, the veteran failed to report for a hearing to 
be held at the RO before a hearing officer.  Therefore, no 
further development with regard to a hearing is necessary.

In January 2001, the Board held that new and material 
evidence had been submitted to reopen a claim of service 
connection for a chronic acquired low back disorder.  The 
Board remanded the claim to the RO for further development 
and adjudicative action.

In February 2003, the RO most recently denied service 
connection for a low back condition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal have been obtained.

2.  The competent and probative evidence shows that the 
veteran's chronic, acquired low back disorder is linked to 
active service.


CONCLUSION OF LAW

A chronic acquired low back disorder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Prior to May 1976, the veteran's entire claims file was lost.  
In May 1976, it was rebuilt.

The only service medical record currently of record is the 
July 1947 entrance examination.  On entrance, the spine was 
normal.

A report regarding the sick call log for the veteran's unit 
does not reflect that he was treated for a low back injury.

The June 1963 Board decision reflects that service medical 
records that were previously of record showed that the 
veteran was treated for lumbosacral strain in June and July 
1949, which was sustained when he attempted to lift a jeep 
frame.  The decision also indicates that he returned to duty 
following treatment with diathermy, bed rest and medication.  
The decision notes that there were no further complaints as 
to the back and that no pertinent defects were noted or 
claimed during the discharge examination.  

The decision also indicates that private medical records 
showed that the veteran had a work-related back injury in 
March 1952, resulting in pain in the lumbosacral area and 
radiating pain into the right lower extremity.  The decision 
notes that the private medical records reflected that he 
reported an in-service back injury.  The decision states that 
in February 1953, he underwent an exploratory laminectomy, 
revealing congenital spondylolysis of the pedicles of L-5, 
and a spinal fusion. 

In a September 1972 statement, Dr. RB, an orthopedic surgeon, 
indicated that his office had treated the veteran since 
October 1965 for serious and debilitating effects of a fall 
that he had sustained in June 1965, and that he had had 
surgery in 1970.  


Dr. RB noted that an orthopedic examination and X-rays showed 
that the veteran had reinjured and broken a spinal fusion, 
and that he had a painful pseudoarthrosis of the lumbosacral 
joint, producing a spondylolisthesis and a spondylolysis at 
that level.  Dr. RB reported that the veteran was totally 
disabled from any type of work or employment because of the 
June 1965 accident.  

Dr. RB further indicated that the veteran had also sustained 
a low back injury in 1952, that a spinal fusion had been 
performed in 1953, and that he had not been able to return to 
work for about three years following that accident.  

In August 1976, the veteran was afforded a VA examination.  
He reported that he had sustained an in-service injury in 
1949 and that since that time, he had had chronic recurrent 
episodes of low back pain with pain at times radiating into 
his legs.

The initial diagnosis following a physical examination was 
low back pain of an undetermined etiology.  Following X-rays 
of the lumbar spine, the final diagnoses were low back pain, 
secondary to degenerative disc disease at probably L5-S1; 
status postoperative laminectomy and fusion of the back; and 
rule out pseudarthrosis of the back fusion.

In a June 1977 statement Dr. RB noted that his office had 
treated the veteran from October 1965 to May 1972 for the 
effects of a severe back injury, which he had sustained in 
June 1965 while at work doing heavy lifting.  Dr. RB 
indicated that his condition required a spinal fusion 
operation, which was followed by a second fusion for repair 
of pseudoarthrosis and resulted in a partial permanent 
disability.  

Dr. RB reported that the veteran's earliest injury happened 
during his active service.  Dr. RB also indicated that the 
veteran had another back injury in 1952 when he slipped and 
fell at work, and that he underwent his first spinal fusion 
in 1953.  




Dr. RB concluded that the veteran sustained a series of low 
back injuries - the first during active service, the second 
in 1952 and the third in 1965 - that had finally resulted in 
a total and permanent disability and required a spinal fusion 
in 1953 and a repair of the fusion and pseudarthrosis in 
1970. 

In 1979, the veteran submitted statements from two associates 
and his brother.  The statement of one associate reflects 
that in July 1949, the veteran complained of back and leg 
pain and was walking with a limp.  

The other associate reported that the veteran walked with a 
limp for a long time following the in-service back injury and 
that he had constantly had back problems since that injury.  

The statement of the veteran's brother reveals that he 
visited the veteran in June 1949 at the hospital where he had 
been in traction following his in-service injury.

In an August 1998 statement, VOS (initials), MD, reported 
that he was treating the veteran for intractable back pain 
with multiple pain medications and that he had had a history 
of back pain since 1974.

The veteran has submitted many statements describing his in-
service low back injury and his continuity of symptomatology 
following that injury.


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

Continuous service for 90 days or more during a period of 
war, or peacetime service after December 31, 1946, and post-
service development of a presumptive disease to a degree of 
10 percent without one year from date of termination of such 
service, establishes a presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 (2002).

Service connection may also be granted for a disability 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002).  See also Allen v. Brown, 7 Vet. App. 439 (1995); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

The Board recognizes that there is a heightened obligation to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule in cases in which records are 
presumed to have been or were destroyed while the file was in 
the possession of the government.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).


Analysis

Preliminary Matter: Duty to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for a low back disorder has been properly 
undertaken.  The Board is confident in this assessment 
because the evidence as presently constituted is sufficient 
in establishing a favorable finding.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.

A remand for adjudication of the issue by the RO under the 
new law or additional development by the Board would only 
serve to further delay resolution of the claim.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


Service Connection

The report of the August 1976 VA examination and the private 
medical records show a current diagnosis of a low back 
disorder.  Hickson, supra.

The June 1963 Board decision reflects that service medical 
records that were previously of record showed that the 
veteran was treated for lumbosacral strain in June and July 
1949, which was sustained when he attempted to lift a jeep 
frame. 

The veteran reports that he has had low back pain with 
radiating pain into the lower extremities ever since his in-
service injury.

Thus, the claim for service connection for a low back 
disorder turns to the question of whether the competent and 
probative evidence establishes that this current disability 
was actually incurred in or aggravated by the veteran's 
active service.  That question involves both consideration of 
the facts as presented and the credibility of the evidence 
contained in the instant record.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and cases 
cited therein).

Dr. RB concluded in his June 1977 statement that the veteran 
had a series of low back injuries, including one in service, 
that resulted in a current low back disorder.  His opinion 
links the current low back disorder to active service.  

The Board accords significant probative value to this 
opinion, especially since Dr. RB was an orthopedic surgeon, 
and since the history given by the veteran to Dr. RB was 
consistent with what the Board reported in its June 1963 
decision regarding the service medical records previously of 
record.  The Board notes that it is the only nexus opinion in 
the claims file.  There is no contrary competent medical 
opinion of record.

The issue of chronicity or continuity of symptomatology need 
not be addressed when, as here, there is competent and 
probative evidence of continuity of symptomatology and a 
nexus between the veteran's current disability and his in-
service symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997). 

The Board finds that the veteran's low back disorder is 
linked to active service, thereby warranting entitlement to a 
grant of service connection.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303; Hickson, supra.


ORDER

Entitlement to service connection for a chronic acquired low 
back disorder is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

